Citation Nr: 1216177	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a neurological disorder, diagnosed as demyelinating myelitis and multiple sclerosis, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's daughter



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter is on appeal from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Veterans Law Judge in May 2008.  A transcript of the hearing is of record.

This case was remanded by the Board in August 2008 and March 2010 for further development and is now ready for disposition.


FINDING OF FACT

The Veteran's neurological disorder, which has been diagnosed as demyelinating myelitis and multiple sclerosis, had its onset in service or within seven years of his discharge from active service.  


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder, diagnosed as demyelinating myelitis and multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, in the context of myelitis, this disorder may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2011).  Multiple sclerosis carries a seven year presumption of service connection.  38 C.F.R. § 3.307 (a)(3).  Further, in Traut v. Brown, 6 Vet. App. 495 (1994), the Court found that a diagnosis of multiple sclerosis after the 7 year presumptive period warranted the granting of service connection where there was evidence of symptoms within 7 years after service and a subsequent medical opinion attributed these symptoms to multiple sclerosis. Traut, 6 Vet. App. at 500. See also 38 C.F.R. § 3.307(c) (disease not required to be diagnosed during presumptive period; rather, medical or lay evidence must show characteristic manifestations of the disease followed without unreasonable time lapse by a definite diagnosis). 

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran served in the Army from December 1968 to December 1970, which includes service in the Republic of Vietnam from June 1969 to June 1970.  He has submitted a claim seeking entitlement to service connection for demyelinating myelitis, which he asserts is related to Agent Orange exposure while serving in Vietnam.  He alternately maintains that he has been experiencing the symptoms of his neurological disorder since his active service.

As an initial matter, as the evidence indicates service in the Republic of Vietnam, the Veteran is presumed to have been exposed to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid such as Agent Orange.  38 C.F.R. § 3.307(a).  Neither demyelinating myelitis nor multiple sclerosis are listed as disorders that are presumed to be related to Agent Orange exposure.  38 C.F.R. § 3.309(e).  A presumption of service connection based on Agent Orange exposure is therefore not warranted.  However, the regulations contained in 38 C.F.R. §§ 3.307 or 3.309 do not preclude him from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

However, before addressing this aspect of the claim, the Board will take a step back to address the question of the diagnosis of the Veteran's neurological disorder.  The evidence has been somewhat inconsistent in this respect since it has been characterized by symptoms that make it difficult to diagnose.  Typically, these symptoms have been described as pain and weakness in his torso with radiating pain into the extremities.  At a private evaluation in March 1988, he also complained of blurred vision, headaches and numbness on his face.  Further, as per a November 1988 report, the Veteran's psychiatric problems overlay his physical problems.  In that context, the Veteran has been complaining of nervousness, insomnia, and "blackout periods" since 1979.  He says these problems have existed since service.

Chronic demyelinating myelitis has been diagnosed by VA and non-VA physicians on multiple occasions.  Notably, in a report dated in August 1988, a VA social worker recorded that the Veteran as having a problem with his nervous system (diagnosed as demyelinating myelitis) since 1972, and that his symptoms caused pain, headaches, and speech and movement problems.  Demyelinating myelitis was diagnosed by G. Lang, MD, in November 1988.  V. Kharidi, MD, also diagnosed the disorder in March 1988.  Probable multiple sclerosis was diagnosed by L.K. Welch, MD, in November 1990.  

However, following a complete neurological assessment in January 1989, a VA neurologist determined he could not document "any evidence of significant neurologic dysfunction" at that time.  If there was demyelination of the cervical spine, the neurologist continued, "it must be extremely rare to not produce any signs clinically."  Demyelinating myelitis was ruled out by a VA examiner in a June 2010 report.

Given the Veteran's apparent inconsistent symptomatology, the Board forwarded the claims file to a VA neurologist in February 2012 in order to clarify the nature and etiology of his complaints.  In April 2012, the neurologist provided a report which included a thorough review of all the pertinent evidence of record, to include the opinions provided by the private examiners.  The neurologist noted that it was not surprising that the Veteran's symptoms raised the possibility of multiple sclerosis or demyelinating myelitis, as both include symptoms such as sensory disturbances, weakness, malaise, fatigue, blurred vision and other similar symptoms.  

When addressing the inconsistent nature of the Veteran's symptoms, the neurologist noted that such symptoms may be intermittent during the early course of the disease as the severity of the symptoms increases and decreases.  This, the neurologist's believed, may explain the different symptoms observed by different evaluating physicians.  Moreover, as there is no specific test for multiple sclerosis, he said the diagnosis of the disease relies largely on recognition of the clinical history.  He indicated that the symptoms of the disorder (multiple sclerosis and/or demyelinating myelitis) may not be clinically recognized for many years.  Thus, when reviewing the Veteran's clinical history, the neurologist noted that a July 2007 MRI indicated a diffuse pattern of white matter and pontine signal abnormality that was consistent with chronic micro-ischemic disease.  Although these were "nonspecific," the abnormalities might also represent multiple sclerosis plaques or small vessel ischemic changes due to factors such as chronic smoking, high cholesterol and diabetes.  The neurologist also noted that the abnormal auditory and evoked responses from March 1988 were also suggestive of a demyelinating disease.  

Based on the Veteran's clinical picture, the neurologist opined that he could have a demyelinating disease such as multiple sclerosis.  The neurologist's conclusion that the Veteran has a demyelinating disease is substantially corroborated by private physicians who have been following his situation for some time.  Specifically, one private physician noted in March 1988 that the Veteran's symptoms were indicative of demyelinating myelitis, especially in view of high protein levels found in the Veteran's spinal fluid.  Another physician diagnosed the Veteran with multiple sclerosis in November 1990.   Resolving all doubt in his favor, a diagnosis of multiple sclerosis has been established.

Having determined that the Veteran presently suffers from multiple sclerosis, the Board will next turn to the question of whether the disease is related to his active service.  Here, while recognizing that that this disorder is not one that is presumptively related to Agent Orange exposure, the VA neurologist opined that it was at least as likely as not that the Veteran's demyelinating disease or multiple sclerosis is related to his active duty service.  No rationale was provided.  Such does not reduce the overall probative value of the opinion.  

Indeed, given the fact that a diagnosis of multiple sclerosis has been provided, one significant question is whether the evidence shows that the symptoms of the disease manifested with the seven year presumptive period.  A Note following Diagnostic Code 8018 (Multiple sclerosis) states that the "determination as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded," and that "subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease."  Here, although he was not diagnosed with a demyelinating disorder until 1988 and multiple sclerosis until 1990, he stated in an August 1988 social and industrial survey that he began to notice symptoms (pain, headaches, and speech and movement problems) as early as 1972.  Such would clearly be within the seven year presumptive period.  Again, the VA neurological specialist made it clear that multiple sclerosis and/or demyelinating myelitis may not be clinically recognized for many years and could take years to develop into adequately recognizable symptoms.    

The Board recognizes that a VA examiner opined in June 2010 that there was no indication of a current neurological condition and that any such condition would not be related to active duty service.  Nevertheless, greater probative value is placed on the VA neurologist's opinions, given her special training in the field.  Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  At best, the VA examiner's June 2010 conclusions place the evidence in equipoise and, pursuant to 38 C.F.R. § 3.102, a claimant will be given the benefit of the doubt and will prevail when the evidence is in relative equipoise, and the claim will be denied only if a fair preponderance of the evidence is against the claim. 

As such, given the Veteran's statements of long-term symptomatology, in conjunction with the analysis provided by the VA neurologist, the Board determines that it is at least as likely as not that his multiple sclerosis had its onset within seven years of his service discharge.  Service connection for multiple sclerosis (demyelinating myelitis) is granted.  


ORDER

Service connection for a neurological disorder, diagnosed as demyelinating myelitis and multiple sclerosis, is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


